                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                  IN THE UNITED STATES DISTRICT COURT                   January 30, 2020
                   FOR THE SOUTHERN DISTRICT OF TEXAS                  David J. Bradley, Clerk
                            HOUSTON DIVISION


ALBERT DOMINGUE,                       §
                                       §
           Plaintiff,                  §
                                       §
v.                                     §        CIVIL ACTION NO. H-18-1164
                                       §
ANDREW SAUL,                           §
COMMISSIONER OF THE                    §
SOCIAL SECURITY ADMINISTRATION,        §
                                       §
           Defendant.                  §


                   ORDER ADOPTING MAGISTRATE JUDGE'S
                     MEMORANDUM AND RECOMMENDATION

     Having      reviewed   the   Magistrate      Judge's      Memorandum        and

Recommendation (Docket Entry No. 19) dated January 14, 2020, 1 the

court is of the opinion that said Memorandum and Recommendation

should be adopted by this court.

     It    is,    therefore,      ORDERED    that      the     Memorandum        and

Recommendation is hereby ADOPTED by this court.

     The Clerk shall send copies of this Order to the respective

parties.

     SIGNED at Houston, Texas, this         "3°-/-�   day of




                                       SENIOR UNITED STATES DISTRICT JUDGE




           The parties filed no objections to the Memorandum and Recommendation.
